DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 1: a --:-- should be added between “comprising” and “a”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: securing means in claims 1, 6, 7, 10 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the word "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7-10 and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pell et al., WO 2015/131106.
Regarding claims 1, 2, 4, 5 and 7-10, Pell et al. discloses an implant for osteosynthesis, comprising: a securing region including a plurality of holes for receiving securing means and two projections (any of 86A-86D) which extend away, at least partially curved, from the securing region, wherein at least one of the two projections takes the form of a snag-on lug that can snap onto a bone segment of a mammal bone (any of 86A-86D can snap onto a bone segment), and the securing region is reinforced regarding it’s thickness, at least around the holes for receiving securing means, as compared to the projections, wherein the securing region is lattice-shaped and a first web of the securing region includes a first group of holes for receiving securing means and a second web of the securing region which is tightly connected to the first web includes a second group of holes for receiving securing means (examiner annotated Fig. 11A below);


    PNG
    media_image1.png
    405
    611
    media_image1.png
    Greyscale

wherein the projections (86A-86D) are in the form of respective snap-on lugs and are arranged at the securing region so that they are resiliently bendable relative to each other; wherein the projections are formed in curved shape; wherein the securing region is plate-shaped; wherein at least one hole for receiving securing means is configured as a threaded hole (examiner annotated Fig. 11A above and paragraph [0143]); wherein at least portions of the first web extend inclined relative to the second web (examiner annotated Fig. 11C below);

    PNG
    media_image2.png
    275
    615
    media_image2.png
    Greyscale


Regarding claims 12-20, Pell et al. discloses an implant comprising: a securing region including a plurality of holes for receiving securing means; and at least two projections (86A-86D) which extend away, at least partially curved, from the securing region, wherein at least one of the at least two projections is configured to snap onto a bone, wherein the securing region is lattice-shaped comprising a first web and a second web, wherein the first web comprises a first group of holes for receiving securing means; wherein the second web, connected to the first web comprises a second group of holes for receiving securing means (examiner annotated Fig. 11A above);
wherein at least a portion of the first web extends inclined relative to the second web (examiner annotated Fig. 11C above); wherein the first web extends along an imaginary curved first line of extension; wherein the first web extends along an imaginary straight line of extension; wherein the first web extends perpendicularly to its longitudinal extension (Figs. 11A-11C); wherein the securing means are bone screws (paragraph [0179]); wherein one of the at least two projections (86A) abuts the first web; wherein one of the at least two projections (86A) extends away from the first and second webs; wherein the first web is bent normal to its longitudinal extension (examiner annotated Figs. 11A and 11C above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pell et al., WO 2015/131106.
Regarding claims 3, 6 and 11, Pell et al. discloses the invention essentially as claimed except for explicitly disclosing dimensions for the projections, the securing region and the securing means.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the projection thickness to range from 0.2 mm to 1.5 mm, the securing region thickness to range from 0.6 mm to 2 mm, and the securing means to have a diameter ranging from 1.0 mm to 3.0 mm since the unexpected results would have been readily foreseen without undo experimentation, namely, making those parts suitable for the particular needs of specific patients due to patients varying in size with respect to one another.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S GIBSON/           Primary Examiner, Art Unit 3775